            Case 1:20-cv-02809-LAK Document 44 Filed 06/22/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 CHASE WILLIAMS and WILLIAM ZHANG,
 individually and on behalf of all others similarly
 situated,
                                                              Case No. 1:20-cv-02809-LAK
                             Plaintiffs,
                                                              Honorable Lewis A. Kaplan
                        v.

 BLOCK.ONE, BRENDAN BLUMER, and
 DAN LARIMER,

                             Defendants.



                             DECLARATION OF KYLE W. ROCHE

       I, Kyle W. Roche, declare as follows:

       1.       I am a partner at Roche Cyrulnik Freedman LLP. I am admitted to the bar of the

State of New York and admitted to practice before this Court and am in good standing.

       2.       I respectfully submit this declaration in support of the Williams Plaintiffs’

Opposition to the Crypto Assets Opportunity Fund LLC Plaintiffs’ Competing Motion for

Appointment of Lead Plaintiffs.

       3.       Attached hereto are true and correct copies of the following documents:

       Exhibit 1:      Sworn supplemental certification of JD Anderson pursuant to the Private

                       Securities Litigation Reform Act of 1995 (the “PSLRA”)

       Exhibit 2:      Sworn supplemental certification of David Muhammad pursuant to the

                       PSLRA

       Exhibit 3:      Sworn supplemental certification of Ranjith Thiagarajan pursuant to the

                       PSLRA
         Case 1:20-cv-02809-LAK Document 44 Filed 06/22/20 Page 2 of 2



      Exhibit 4:       Sworn supplemental certification of Chase Williams pursuant to the

                       PSLRA

      Exhibit 5:       Sworn supplemental certification of Token Fund I LLC pursuant to the

                       PSLRA

      Exhibit 6:       Certificate of Organization for Token Fund I LLC

Dated: June 22, 2020


                                                                  Kyle W. Roche
                                                                  ROCHE CYRULNIK
                                                                  FREEDMAN LLP
                                                                  99 Park Avenue, 19th Floor
                                                                  New York, NY 10016
                                                                  kyle@rcfllp.com




                                               2
